DETAILED ACTION
RE: Coumans
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of Group II (claims 9-14) and species of (i) the compound of formula (I), (ii) tris(2-carboxyethyl)phosphine and (iii) 5T4 antigen in the reply filed on 7/6/2022 is acknowledged.  The traversal is on the ground(s) that the technical feature (an ADC wherein therapeutic moieties are conjugated to both (i) engineered cysteine(s) and (ii) interchain cysteine(s)) is a special technical feature as it is novel and unusual. Generally in the prior art, conjugation at reduced interchain cysteines was replaced with conjugation at engineered cysteines. The latter provided control over the location of conjugation and better homology. An example of this engineered cysteine approach is shown in Ariaans, where conjugation at-7 - Application No.: 16/616,045specific locations was found to provide advantages including reduced hydrophobicity. But additionally conjugating a linker drug via a reduced interchain cysteine (e.g., the old way) is neither taught nor suggested in Ariaans. As mentioned in the present Specification (page 14, lines 10-11), the combination of conjugation via interchain cysteines with conjugation via engineered cysteines permits tuning of the desired average DAR. For instance, if it turns out during development that an average DAR of 2.5 would provide optimal therapeutic effects, but the antibody has only one engineered cysteine position (i.e., one in each heavy or light chain for a total of two conjugation sites), the additional creation of reduced interchain cysteine sites provides for additional conjugation of the linker drug and hence a higher average DAR. This idea of tuning is not found in the art of record. Likewise, the claimed invention can improve/overcome the problem of the actual average DAR being less than the theoretical average DAR. An antibody with one engineered cysteine position can theoretically provide an average DAR of 2.0. But in practice, such ADC may have a lower average DAR of, e.g., only 1.8. By further providing the desired number of reduced interchain cysteine sites, additional conjugation can be obtained and the average DAR increased to 2.0 or higher if desired. 
The cited art does not teach these problems, suggest such a complementary approach to conjugation, or motivate the formation of the claimed invention. Furthermore, it is unseen from the Examiner's analysis how the worker of ordinary skill in the art would have been able to make the claimed ADCs having conjugation at both engineered and interchain cysteines. Accordingly, the claims share a feature that makes a contribution over the art. 
Applicant’s arguments have been carefully considered but are not persuasive. WO 2015/177360 teaches an antibody-drug conjugate (ADC) compound wherein a linker drug is site-specifically conjugated to an antibody through an engineered cysteine at one or more positions of said antibody selected from heavy chains 40, 41, 89 (Kabat numbering), 152, 153, 155 and 171 (Eu numbering), and light chain 40, 41 (Kabat numbering), 165, 168 (Eu numbering) (page 8, lines 1-10). WO 2015/177360 teaches that conventional ADCs are typically produced by conjugating the linker drug to the antibody through free cysteines generated through reduction of interchain disulfide bonds (page 1, last para). It would have been obvious to one of ordinary skill in the art and one would have been motivated to make an antibody-drug conjugate by linking a linker drug to the antibody through free cysteines generated through reduction of interchain disulfide bonds, and one or more engineered cysteines for purpose of increasing drug load. One would have had a reasonable expectation of success because WO 2015/177360 teaches that it was conventional to link a drug to free cysteines generated through reduction of interchain disulfide bonds (page 1, last para). 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 
The requirement is still deemed proper and is therefore made FINAL.
3.	During a telephone conversation with Applicant’s representative Mark Buscher on 8/5/2022, a provisional election was made to prosecute the species of duocarmycin for new claim 21.  Affirmation of this election must be made by applicant in replying to this Office action
4.	New claims 16-21 have been added. Claims 1-14 and 16-21 are pending. Claim 15 is canceled. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/2022.
5.	Claims 9-14 and 16-21 are under examination.



Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 11/22/2019 has been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
8.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
9.	Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Drawings
10.	The drawings are objected to because the Brief Description of Figure 4 mentions DAR 2.6. However DAR 2.6 is not found in Figure  4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
11.	Claim 9 is objected to for being dependent from a withdrawn claim.
	Claim 16 is objected to for the recitation of the terms “TM4SF1 (or L6 antigen)” and “5T4 antigen (or TBPG, trophoblast glycoprotein)”. For clarity, the word “or” should be deleted from these terms.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite for the recitation of “Eph (e.g. EphA2 or EPhB3)”, “FGFR (e.g. FGFR3)”, “integrin α (e.g. αvβ3, αvβ5)”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 16 recites the broad recitation Eph, FGFR, integrin α, and the claim also recites EphA2 or EphB3, FGFR3, αvβ3, αvβ5, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claims 18-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 18 is drawn to the antibody-drug conjugate according to claim 10, wherein said antibody has one engineered cysteine position in said heavy chain or said light chain. Claim 18 does not further limit claim 10 as the antibody of claim 10 already comprises one engineered cysteine position in the heavy chain or light chain. Claims 19-21 are rejected as they depend from claim 18 but fail to correct the issue.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim(s) 9-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ariaans et al. (WO 2015/177360, pub. date: 11/26/2015, IDS filed on 11/22/2019), in view of Lyon et al. (WO 2015/057699A2, pub. date: 4/23/2015). 
Ariaans et al. teaches an antibody-drug conjugate (ADC) compound wherein a linker drug is site-specifically conjugated to an antibody through an engineered cysteine at one or more positions of said antibody selected from heavy chains 40, 41, 89 (Kabat numbering), 152, 153, 155 and 171 (Eu numbering), and light chain 40, 41 (Kabat numbering), 165, 168 (Eu numbering) (page 8, lines 1-10), preferably heavy chain 41 or light chain 40 or 41 (page 17, line 21). Ariaans et al. teaches that suitable linker drugs may comprise duocarmycin (page 14, line 13), suitable antibodies include anti-5T4 antibody (page 20, line 13 and page 23, paragraph 2), either a cleavable or non-cleavable linker may be used (page 14, line 15). The average drug-to-antibody ratio (DAR) is from 1 to 6, or 1 to 4. Ariaans et al. further teaches a pharmaceutical composition comprising the ADC and one or more pharmaceutically acceptable excipients (page 24, lines 11-13). 
Ariaans et al. teaches that conventional ADCs are typically produced by conjugating the linker drug to the antibody through free cysteines generated through reduction of interchain disulfide bonds (page 1, last para). This conventional technique has been used to construct FDA-approved antibody-drug conjugate, i.e. Brentuximab vedotin, and most of a large number of ADCs currently in preclinical and clinical trials (page 2, paragraph 2 and page 5, last paragraph). 
Ariaans et al. does not teach that drugs are conjugated to both (i) engineered cysteine(s) and (ii) interchain cysteine(s).
Lyon et al. teaches that exemplary attachment to the Ligand is via thioether linkages, and exemplary conjugation site on a Ligand are the thiol groups obtained from reduction of interchain disulfide residue and/or thiol-containing residues introduced into the Ligand such as introduced cysteines ([0084]). Lyon et al. teaches that attachment can be, for example, via thiol residues derived from interchain disulfide and from 0 to 8 introduced cysteine residues ([0084], [0223]).  Preferably, the Ligand is an antibody (page 72, [0205]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made an antibody-drug conjugate by linking a linker drug to an antibody through free cysteine(s) generated through reduction of interchain disulfide bonds, as well as one or more engineered cysteines in view of Lyon. One of ordinary skill in the art would have been motivated to do so for purpose of increasing drug load. One of ordinary skill in the art would have had a reasonable expectation of success because Ariaans et al. teaches that conventional ADCs are typically produced by conjugating the linker drug to the antibody through free cysteines generated through reduction of interchain disulfide bonds (page 1, last para), and this conventional technique has been used to construct FDA-approved antibody-drug conjugate and most of a large number of ADCs currently in preclinical and clinical trials. 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 
Claim 9 is product by process claims.  MPEP 2113 [R-1] states: product-by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  MPEP further states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
	In the instant case, the product suggested by the prior art as discussed above appears the same as the claimed product. Moreover, the claim does not define that manufacturing process steps impart any distinctive structural characteristics to the final product compared to the product suggested by the prior art, the patentability of the product of claim 9 does not depend on its method of production.

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

19.	Claims 9-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,008,400, in view of Lyon et al. (WO 2015/057699A2, pub. date: 4/23/2015). 
Claims 1-20 of U.S. Patent No. 11,008,400 disclose a pharmaceutical composition comprising an anti-5T4 antibody-drug conjugate (ADC), and one or more pharmaceutically acceptable excipients, wherein the linker drug is site-specifically conjugated to the anti-5T4 antibody through an engineered cysteine at heavy chain position 41 (according to Kabat numbering), or at one or more positions of said antibody selected from heavy chains 40, 41, 89 (Kabat numbering), and light chain 40, 41 (Kabat numbering), the drug is duocarmycin.
Claims 1-20 of U.S. Patent No. 11,008,400 do not disclose attaching additional drug(s) to one or more reduced interchain cysteines of the antibody.
Lyon et al. teaches that exemplary attachment to the Ligand is via thioether linkages, and exemplary conjugation site on a Ligand are the thiol groups obtained from reduction of interchain disulfide residue and/or thiol-containing residues introduced into the Ligand such as introduced cysteines ([0084]). Lyon et al. teaches that attachment can be, for example, via thiol residues derived from interchain disulfide and from 0 to 8 introduced cysteine residues ([0084], [0223]).  Preferably, the Ligand is an antibody (page 72, [0205]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked additional drug(s) to one or more reduced interchain cysteines of the antibody in view of Lyon. One of ordinary skill in the art would have been motivated to do so for purpose of increasing drug load. One of ordinary skill in the art would have had a reasonable expectation of success because Lyon et al. teaches that attachment can be, for example, via thiol residues derived from interchain disulfide and from 0 to 8 introduced cysteine residues ([0084], [0223]).  
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

20.	Claims 9-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,814,009, in view of Lyon et al. (WO 2015/057699A2, pub. date: 4/23/2015). 
Claims 1-20 of U.S. Patent No. 10,814,009 disclose a method of making an antibody-drug conjugate (ADC), wherein the method comprises site-specifically conjugating a linker drug  to the antibody through an engineered cysteine at one or more positions of said antibody selected from heavy chains 40, 41, 42, 89 (Kabat numbering), and light chain 40, 41 (Kabat numbering), wherein the antibody is anti-5T4 antibody, the drug is duocarmycin.
Claims 1-20 of U.S. Patent No. 10,814,009 do not disclose attaching additional drug(s) to one or more reduced interchain cysteines of the antibody.
Lyon et al. teaches that exemplary attachment to the Ligand is via thioether linkages, and exemplary conjugation site on a Ligand are the thiol groups obtained from reduction of interchain disulfide residue and/or thiol-containing residues introduced into the Ligand such as introduced cysteines ([0084]). Lyon et al. teaches that attachment can be, for example, via thiol residues derived from interchain disulfide and from 0 to 8 introduced cysteine residues ([0084], [0223]).  Preferably, the Ligand is an antibody (page 72, [0205]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked additional drug(s) to one or more reduced interchain cysteines of the antibody in view of Lyon. One of ordinary skill in the art would have been motivated to do so for purpose of increasing drug load. One of ordinary skill in the art would have had a reasonable expectation of success because Lyon et al. teaches that attachment can be, for example, via thiol residues derived from interchain disulfide and from 0 to 8 introduced cysteine residues ([0084], [0223]).  
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 
21.	Claims 9-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
(i) 	claims 1-15 of U.S. Patent No. 10,407,743;
(ii)	claims 1-16 of US .Patent No. 11,104,968;
(iii)	claims 1-20 of U. S. Patent No. 11,136,633; or
(iv)	claims 8-12 of U.S. Patent No. 11,419,944,
 in view of Lyon et al. (WO 2015/057699A2, pub. date: 4/23/2015). 
The claims of each of U.S. Patent No. 10,407,743, US .Patent No. 11,104,968, U. S. Patent No. 11,136,633 and U. S. Patent No. 11,419,944 disclose a pharmaceutical composition comprising an antibody-drug conjugate (ADC), and one or more pharmaceutically acceptable excipients, wherein the linker drug is site-specifically conjugated to the anti-5T4 antibody through an engineered cysteine at heavy chain position 41 (according to Kabat numbering), wherein the antibody is anti-5T4 antibody, the drug is duocarmycin.
The claims of each of U.S. Patent No. 10,407,743, US .Patent No. 11,104,968, U. S. Patent No. 11,136,633 and U. S. Patent No. 11,419,944 do not disclose attaching additional linker drug(s) to one or more reduced interchain cysteines of the antibody.
Lyon et al. teaches that exemplary attachment to the Ligand is via thioether linkages, and exemplary conjugation site on a Ligand are the thiol groups obtained from reduction of interchain disulfide residue and/or thiol-containing residues introduced into the Ligand such as introduced cysteines ([0084]). Lyon et al. teaches that attachment can be, for example, via thiol residues derived from interchain disulfide and from 0 to 8 introduced cysteine residues ([0084], [0223]).  Preferably, the Ligand is an antibody (page 72, [0205]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked additional drug(s) to one or more reduced interchain cysteines of the antibody in view of Lyon. One of ordinary skill in the art would have been motivated to do so for purpose of increasing drug load. One of ordinary skill in the art would have had a reasonable expectation of success because Lyon et al. teaches that attachment can be, for example, via thiol residues derived from interchain disulfide and from 0 to 8 introduced cysteine residues ([0084], [0223]).  
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

22.	Claims 9-14 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
(i) 	claims 17-36 of U.S. copending Application No. 17/409,462;
(ii)	claims 17-36 of U.S. copending Application No. 17/229,483;
in view of Lyon et al. (WO 2015/057699A2, pub. date: 4/23/2015). 
This is a provisional nonstatutory double patenting rejection.
The claims of each of U.S. copending Application No. 17/409,462 and U.S. copending Application No. 17/409,462 disclose an antibody-drug conjugate (ADC),  wherein the linker drug is site-specifically conjugated to the anti-5T4 antibody through an engineered cysteine at heavy chain position 41 (according to Kabat numbering), wherein the antibody is anti-5T4 antibody, the drug is duocarmycin.
The claims of each of U.S. copending Application No. 17/409,462 and U.S. copending Application No. 17/409,462 do not disclose attaching additional linker drug(s) to one or more reduced interchain cysteines of the antibody.
Lyon et al. teaches that exemplary attachment to the Ligand is via thioether linkages, and exemplary conjugation site on a Ligand are the thiol groups obtained from reduction of interchain disulfide residue and/or thiol-containing residues introduced into the Ligand such as introduced cysteines ([0084]). Lyon et al. teaches that attachment can be, for example, via thiol residues derived from interchain disulfide and from 0 to 8 introduced cysteine residues ([0084], [0223]).  Preferably, the Ligand is an antibody (page 72, [0205]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked additional drug(s) to one or more reduced interchain cysteines of the antibody in view of Lyon. One of ordinary skill in the art would have been motivated to do so for purpose of increasing drug load. One of ordinary skill in the art would have had a reasonable expectation of success because Lyon et al. teaches that attachment can be, for example, via thiol residues derived from interchain disulfide and from 0 to 8 introduced cysteine residues ([0084], [0223]).  
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

Conclusion
23.	No claims are allowed.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643